Exhibit 10.25

 

Eastern Virginia Bankshares, Inc.

 

Description of Annual Bonus Plan for Key Executives

As of November 17, 2016

 

General. The Annual Bonus Plan for Key Executives (the “Plan”) is an annual
incentive plan designed to target specific financial and non-financial
objectives that directly contribute to the overall success of Eastern Virginia
Bankshares, Inc. (the “Company”), and to motivate and reward participants to
achieve those objectives. Some of these objectives target absolute performance
for a plan year, some target performance against a peer group and some target
year-over-year results, in each case evaluated based on specific performance
goals. Under the Plan, participants may receive an annual bonus of up to 25% of
base salary (as of March 1of the plan year), or up to 35% of base salary for the
Chief Executive Officer.

 

Annual Plan. The Plan is an annual calendar year plan and shall remain in effect
until amended or terminated by the Board of Directors of the Company or by the
Joint Compensation Committee of the Board of Directors of the Company and the
Board of Directors of EVB (the “Committee”). A new plan year shall commence on
the first day of each calendar year.

 

Participation. Members of the Company’s executive management are eligible to
participate in the Plan. At the beginning of each plan year, the Committee
determines the individuals eligible to participate in the Plan for the plan
year. The Committee may determine in its discretion the terms and conditions of
participation for any individual who is hired into or promoted to executive
management status during a plan year.

 

Objectives. The Committee and Board of Directors have identified the following
categories of financial and non-financial objectives upon which to evaluate the
performance of participants in the Plan: (i) risk management; (ii) financial
reporting; (iii) budget compliance; (iv) asset quality; (v) asset growth; (vi)
net income growth; and (vii) critical factors, consisting of performance factors
tailored to each individual participant in the Plan.

 

Setting Targets. At the beginning of each plan year the Committee determines the
target amount of bonus under the Plan for the Chief Executive Officer and
approves, based on the recommendation of the Chief Executive Officer, the target
amount of bonus under the Plan for all other participants in the Plan. Also at
the beginning of each plan year, the Committee determines the weighting among
the Plan’s objective categories for the Chief Executive Officer and the specific
performance goals that will apply to the Chief Executive Officer for each
category under the Plan. Also at the beginning of each plan year, the Committee
approves, based on the recommendation of the Chief Executive Officer, the
weighting among the Plan’s objective categories and the specific performance
goals for all other participants in the Plan.

 

Annual Performance Period. The amount of a participant’s bonus payment is based
on the achievement of the performance goals, as determined below, during the
plan year.

 

 

 

 



Determination of Bonus. After each completed plan year, performance against the
performance goals is evaluated by the Committee for the Chief Executive
Officer’s performance, and by the Chief Executive Officer for performance of all
other Plan participants. The Chief Executive Officer recommends bonus payments
under the Plan for all Plan participants other than himself, and the Committee
reviews the performance of each Plan participant and determines and approves all
bonus payments under the Plan. Although the calculation of a bonus is based on
analysis of performance against the specific goals under the Plan, the Committee
retains ultimate discretion to pay higher or lower bonuses than what would be
earned by performance against the specific performance goals selected, or to pay
no bonuses to Plan participants for a particular plan year.

 

When Bonus is Earned. To earn a bonus under the Plan, a participant must be
employed as a member of the Company’s executive management through the Payment
Date (as defined below). If a participant’s employment as a member of executive
management ceases for any reason prior to the Payment Date, the participant
shall not have earned and shall not be entitled to any bonus under the Plan for
the plan year that immediately precedes the Payment Date.

 

Payment. Bonuses earned under the Plan are paid in cash on an annual basis.
Payment of bonuses, less deferrals and applicable federal, state and local
taxes, will be made as soon as practicable following the end of the plan year
(the “Payment Date”).

 

Clawback. All payments are subject to such recovery or clawback as may be
required pursuant to any applicable federal or other law or regulation, any
applicable listing standard of any national securities exchange on which the
Company’s common stock is then listed or reported or the terms of the Company’s
recoupment, clawback or similar policy as such may be in effect from time to
time, which could in certain circumstances require repayment of bonuses paid
under the Plan.

 

 

 

 



 

